DETAILED ACTION
Claim Objections
Claims 1, 3, 6, 9, 11, 26 and 28 are objected to because “a NMR” appears to be a grammatical error, which could be changed to --an NMR--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 28-29 are rejected under 35 U.S.C. 101 because the claims appear to claim “a method of measuring petrochemical information from crushed porous media.”  However, the recited steps appear to be of a different method.
Going forwards with examination, at least claim 1 is interpreted to be:
 --1. 	A method of extracting a petrophysical of crushed porous media comprising:
performing one or more NMR measurements on the crushed porous media while fully submerged in an NMR visible fluid,
performing one or more NMR measurements on the crushed porous media with the NMR visible fluid removed from the surfaces of the porous media,
performing one or more NMR measurements on the crushed porous media after rinsing with [[a]] an NMR invisible fluid, and
analyzing the NMR measurements to extract a the petrophysical property of the crushed porous media.--

Claims 11-27 and 30-30 are rejected under 35 U.S.C. 101 because the claims appear to claim “a method for determining a petrochemical property of a crushed porous media sample.”  However, the recited steps appear to be of a different method.
Going forwards with examination, at least claim 11 is interpreted to be:
--11. 	A method for determining a petrophysical property of a crushed porous media sample, where the crushed porous media sample is at least as large as [[the]] a pore size of the porous media, comprising:
providing an NMR invisible sample vessel of a known volume,
placing the sample in the sample vessel and saturating the sample with a fluid,
measuring the volume of the sample and the fluid by [[a]] an NMR scan, 
removing the fluid from the sample vessel,
subjecting the sample in the sample vessel to a centrifugal force, 
adding a fluid to the sample vessel and subjecting the fluid and sample to a centrifugal force,
measuring the volume of the sample [[a]] an NMR scan following the centrifugation, and
 [[calculating]] determining the petrophysical property of the sample using the known volume of the sample vessel, the measured volume of the sample and the measured volume of the fluid.--

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Note that the specification paragraph [00029] is the only paragraph mentioning the steps recited in claim 1.  However, said paragraph is merely a verbatim repetition of the claim (which fails provide full, clear, and exact terms to enable one skilled in the art to make and use the invention).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is also rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  
It is noted that the subject application discloses an invention having:
a first embodiment in which a volume of a sample vessel/vial (1) isn’t known thus must be measured by the invention (See application fig. 11, and related descriptions set forth in the specification.  Claims 1-10 and 28-29 together appear to claim the first embodiment); and 
a second embodiment in which a volume of the sample vessel/vial (1) is known thus doesn’t need to be measured by the invention (See application fig. 12, and related descriptions set forth in the specification.  Claims 11-27 and 30-32 together appear to claim the second embodiment).
Claim 1 being independent, however, fails to stand independently by itself because of omitted steps/elements.  In other words, one wouldn’t be able to extract a petrophysical property of crushed porous media by just performing all the steps recited in claim 1.
Going forwards with examination, claim 1 is finally interpreted to include the omitted steps and/or elements, as follows:
--1. 	A method of [[measuring]] extracting a petrophysical property of crushed porous media comprising:
filling an NMR invisible sample vessel to a given level with an NMR visible fluid,
performing an NMR measurement of the NMR visible fluid in the vessel to measure a storage volume of the vessel,
placing the crushed porous media inside the vessel having the NMR visible fluid such that the crushed porous media is submerged in the NMR visible fluid in the vessel,
performing one or more NMR measurements on the NMR visible fluid and the crushed porous media submerged in the NMR visible fluid in the vessel 
removing the NMR visible fluid from the vessel and from outer surfaces of the crushed porous media,
rinsing the crushed porous media in the vessel with an NMR invisible fluid, wherein the NMR invisible fluid helps remove any remaining of the NMR visible fluid from the vessel and from the outer surfaces of the crushed porous media,
performing one or more NMR measurements on the crushed porous media in the vessel with the NMR visible fluid already removed from the vessel and from the outer surfaces of the crushed porous media,

analyzing the NMR measurements to extract a the petrophysical property of the crushed porous media.--

Claims 4, 6, 9, 11-12, 14-16, 25 and 28-32 are rejected under 35 U.S.C. 112(b).
The claims recite many limitations that appear lacking proper antecedent basis or creating improper antecedent basis for subsequent claims.  Going forwards with examination, the claims are finally interpreted to be:

--4. 	The method of claim 1, where the NMR invisible [[rinsing]] fluid contains solvents or materials to help with the rinsing.--

--6. 	The method of claim [[1]] 5, where the porous media is immersed in [[a]] the NMR invisible fluid being a liquid or gas [[during]] before the centrifugation.--

--9. 	The method of claim 1, where the crushed porous media is first saturated with [[a]] the NMR visible fluid.--

--11. 	A method for determining a petrophysical property of a crushed porous media sample, where the crushed porous media sample is at least as large as [[the]] a pore size of the porous media, comprising:
providing an NMR invisible sample vessel of a known volume,
placing the sample in the sample vessel and saturating the sample with a first fluid,
measuring the volume of the sample and the first fluid by [[a]] an NMR scan, 
removing the first fluid from the sample vessel,
subjecting the sample in the sample vessel to a centrifugal force, 
adding a second fluid to the sample vessel so as to immerse the sample therein, then [[and]] subjecting the second fluid and sample to a centrifugal force,
measuring the volume of the [[sample]] first fluid still inside the pores of the sample by [[a]] an NMR scan following the centrifugation, and
 [[calculating]] determining the petrophysical property of the sample using the known volume of the sample vessel, the measured volume of the sample and the first fluid, and the measured volume of the first fluid still inside the pores.--

--12. 	The method of claim 11, wherein the centrifugal force is of a sufficient magnitude and duration to remove [[sufficient]] substantially all the fluid from outer surfaces of the sample without removing a significant amount of the first fluid from the pores.--

--14. 	The method of claim 11, wherein the first fluid is a liquid or a gas.--

--15. 	The method of claim 11, wherein the first fluid is a brine.--

--16. 	The method of claim 15, wherein the sample is saturated to about 100% using the first fluid.--

--25. 	The method of claim 11, wherein the step of saturating the sample with [[a]] the first fluid is performed under a vacuum.--

--28. 	The method of claim 1, wherein the visible NMR fluid is a brine 

--29. 	The method of claim [[1]] 11, wherein the vessel is a vial comprising an outlet for draining the fluid from the vial.--

--30. 	The method of claim [[19]] 29, wherein the vial is made from [[a]] an NMR invisible material.--

--31. 	The method of claim [[20]] 30, wherein the material is Teflon™ --

--32.	The method of claim [[20]] 29, wherein the vial further comprises a removable mesh in the outlet for preventing the sample from being removed from the vial when the fluid is [[drained]] removed.--

Allowable Subject Matter
Claims 1-32 would be allowed if the above objections and rejections were overcome.   The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…rinsing the crushed porous media in the vessel with an NMR invisible fluid, wherein the NMR invisible fluid helps remove any remaining of the NMR visible fluid from the vessel and from the outer surfaces of the crushed porous media, performing one or more NMR measurements on the crushed porous media in the vessel with the NMR visible fluid already removed from the vessel and from the outer surfaces of the crushed porous media,…”
(Claims 2-10 and 28 would be dependent on claim 1.  See discussion above in the 112b rejections.)

With respect to independent claim 11, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…adding a second fluid to the sample vessel so as to immerse the sample therein, then subjecting the second fluid and sample to a centrifugal force,…”
(Claims 12-27 and 29-32 would be dependent on claim 11.  See discussion above in the 112b rejections.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 2018/0259466 A1 to Mitchell et al. discloses a method of extracting a petrophysical property of crushed porous media (22) comprising essentially all the steps/elements recited in independent claims 1 and 11, except for the allowable subject matters.
Aligning with the present invention, Mitchell method comprises (See figs. 1-5, reproduced below): 
filling an NMR invisible sample vessel (8) to a given level with an NMR visible fluid 10 (e.g., Fluorinert FC-40 with respect to 19F resonance NMR signal; Figs. 1, 3; Pars. 0066-0068),
performing an NMR measurement of the NMR visible fluid (10) in the vessel (8) to measure a storage volume of the vessel 8 (Figs. 1-2; Pars. 0066-0068),
placing the crushed porous media (22) inside the vessel (8) having the NMR visible fluid (10) such that the crushed porous media (22) is submerged in the NMR visible fluid (10) in the vessel 8 (Fig. 4),
performing one or more NMR measurements on the NMR visible fluid (10) and the crushed porous media (22) submerged in the NMR visible fluid in the vessel (so as to measure a bulk volume of the crushed porous media 22; Figs. 1-4; Pars. 0066-0068),
performing one or more NMR measurements (using 1H NMR) on the crushed porous media (22) in the vessel 8 (so as to measure a pore volume of the crushed porous media 22; Pars. 0069-0070), and
analyzing the NMR measurements to extract a the petrophysical property of the crushed porous media 22 (i.e., Porosity of the crushed porous media = [Pore Volume/Bulk Volume]x100%; Par. 0069-0070).


    PNG
    media_image1.png
    479
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    488
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    477
    592
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    467
    455
    media_image4.png
    Greyscale

Note:  Mitchell also aligns with the present invention by also disclose a step of removing drilling fluid (24) from the outer surfaces of the crushed porous media (22).  However, said step is different than that of the present invention.  In Mitchell, the FC-40 fluid (10) itself would help remove the drilling fluid (24) from the outer surface of the crushed porous media (24), as the FC-40 would dissolve/wash out the drilling fluid (24), making the dissolved drilling fluid (24) float above the crushed porous media 22 (as shown in figs. 4, 5).  
Then, Mitchell would use 1H NMR to measure just the volume of the 1H NMR visible fluid containing hydrogen (such as water, hydrocarbon, etc., of a drilling fluid) already in the pores of the crushed porous media (22), while the FC-40 fluid (10) outside the crushed porous media (22) is invisible with respect to the 1H NMR.  The volume of the 1H NMR visible fluid in the pores inside the crushed porous media (22) is the pore volume.  
Porosity of the crushed porous media = (Pore Volume / Bulk Volume) x 100%.

US 2020/0166449 A1 to Green et al. discloses a method of extracting a petrophysical property of crushed porous media, comprising essentially all the steps/elements recited in independent claims 1 and 11, except for the allowable subject matters.  In particular, Green is silent about adding a second fluid to the sample vessel so as to submerge/rinse the sample therein, then subjecting the second fluid and sample to a centrifugal force (Par. 0067).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           October 6, 2022